ADVANCED DISPOSAL WASTE HOLDINGS CORP.
AMENDED AND RESTATED 2012 STOCK INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR NAMED EXECUTIVE OFFICERS


THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is made effective as of
______________ (the “Date of Grant”) between Advanced Disposal Waste Holdings
Corp., a Delaware corporation (the “Company”), and _________________ (the
“Participant”).
 
This Agreement sets forth the general terms and conditions of restricted stock
units (“RSUs”) covering shares of the Company’s common stock (“Common
Shares”).  By accepting the RSUs, the Participant agrees to the terms and
conditions set forth in this Agreement and the Advanced Disposal Waste Holdings
Corp. Amended and Restated 2012 Stock Incentive Plan (the “Plan”).
 
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
 
1.           Grant of the RSUs.  Subject to the provisions of this Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of
________________ RSUs, subject to adjustment as set forth in the Plan.  Each RSU
gives the Participant the unsecured right to receive, subject to the terms and
conditions of the Plan and this Agreement, one Common Share.  The Participant
shall not be required to pay any additional consideration for the issuance of
the Common Shares upon settlement of the RSUs.
 
2.           Vesting Schedule.  Subject to earlier termination in accordance
with the Plan or this Agreement, the RSUs shall vest as follows, unless
previously vested or cancelled in accordance with the Plan or this Agreement
(each applicable date a “Scheduled Vesting Date”):
 
Scheduled Vesting Date
 
Percent of RSUs Vesting on Such Date
 
First Anniversary of the Date of Grant
 
33.33%
 
Second Anniversary of the Date of Grant
 
33.33%
 
Third Anniversary of the Date of Grant
 
33.34%
 

 
 
3.           Settlement.  Each RSU shall be settled by delivery of one Common
Share within thirty (30) days following the applicable Scheduled Vesting Date or
such earlier date on which the RSUs vest pursuant to Sections 5 or 6 (each, a
“Settlement Date”); provided, however, that in no event shall settlement occur
later than March 15th of the year following the applicable vesting date.
 
4.           Termination of Service Generally.  In the event that the
Participant’s employment or other service with the Company or its Affiliates
terminates for any reason other than retirement, termination without Cause,
resignation for Good Reason, death or Disability, the RSUs shall cease to vest
and any unvested RSUs shall immediately be cancelled without consideration and
the Participant shall have no further right or interest therein.  Any vested
RSUs shall continue to be settled on the applicable Settlement Date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Retirement; Termination without Cause; Resignation for Good Reason;
Death; Disability.   Subject to Section 6 of this Agreement, if the
Participant’s employment or other service with the Company or its Affiliates
terminates as a result of the Participant’s retirement, termination without
Cause, resignation for Good Reason, death or Disability (“Cause” and “Good
Reason” having the meanings set forth in Section 6 of this Agreement), any
remaining unvested RSUs shall vest upon the date of such termination.   Vested
RSUs shall be settled on the applicable Settlement Date.
 
6.           Change of Control.  In the event of a Change of Control other than
the Initial Public Offering of the Company or its successor, prior to any
Scheduled Vesting Date, to the extent the successor company (or a subsidiary or
parent thereof) does not assume the RSUs and this Agreement or provide a
substitute therefor on substantially the same terms and conditions by the
consummation of the Change of Control, all vested and unvested RSUs shall become
fully vested and shall be settled in accordance with Section 3 upon the
consummation of the Change of Control.  To the extent the successor company (or
a subsidiary or parent thereof) assumes or provides a substitute for the RSUs on
substantially the same terms and conditions, the existing vesting schedule will
continue to apply; provided, however, that, if upon or within 24 months
following the date of a Change of Control, the Participant’s employment or other
service with the Company or its Affiliates is terminated without Cause or the
Participant resigns for Good Reason, all of the RSUs shall become fully vested
and shall be settled in accordance with Section 3.  For purposes of this Section
6, the term “Cause” shall mean (a) with regard to any Participant who is party
to an employment or service agreement with the Company or any of its Affiliates
which contains a definition of “Cause,” the definition set forth in such
agreement, and (b) with regard to any other Participant: (i) any act or omission
that constitutes a material breach by the Participant of any obligations under
an employment or service agreement with the Company or one of its Affiliates or
an Award Agreement; (ii) the continued failure or refusal of the Participant to
substantially perform the duties reasonably required of the Participant as an
employee of or other service provider to the Company or one of its Affiliates;
(iii) any willful and material violation by the Participant of any law or
regulation applicable to the business of the Company or one of its Affiliates,
or the Participant’s conviction of a felony, or any willful perpetration by the
Participant of a common law fraud; or (iv) any other willful misconduct by the
Participant which is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its Affiliates.  For purposes of this Section 6, the term “Good Reason” shall
mean (x) with regard to any Participant who is party to an employment or service
agreement with the Company or any of its Affiliates which contains a definition
of “Good Reason,” the definition set forth in such agreement, and (y) with
regard to any other Participant: (i) the material diminution of the
Participant’s title and/or responsibilities or (ii) the Participant being
required to relocate more than twenty-five (25) miles from the Participant’s
then-existing office.
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Nontransferability of RSUs.  Unless otherwise determined by the
Committee pursuant to the terms of the Plan, RSUs may not be sold, pledged, or
otherwise transferred except by the laws of descent and distribution.  The
Common Shares acquired pursuant to the RSUs shall be subject to the Shareholders
Agreement.
 
8.           Rights as a Shareholder.  The Participant shall have no rights as a
shareholder with respect to the RSUs.  Upon settlement, the Participant shall
have all rights as a shareholder with respect to the Common Shares delivered to
the Participant, if any, including, without limitation, voting rights and the
right to receive dividends.
 
9.           Dividend Equivalents.  If, after the Date of Grant and prior to the
applicable Settlement Date, dividends with respect to the Common Shares are
declared or paid by the Company, the Participant shall be entitled to receive
dividend equivalents in an amount, without interest, equal to the cumulative
dividends declared or paid on a Common Share, if any, during such period
multiplied by the number of vested RSUs.  Dividend equivalents will be subject
to the same terms and conditions of this Agreement applicable the RSUs.  The
dividend equivalents will be paid on the applicable Settlement Date for the
underlying RSUs in cash or Common Shares, as determined by the Company in its
discretion.  If the underlying RSUs are cancelled prior to the applicable
Settlement Date for any reason, any accrued and unpaid dividend equivalents
shall be cancelled.
 
10.           No Entitlements.
 
(a)           No Right to Continued Employment or Other Service
Relationship.  This Agreement does not constitute an employment or service
agreement and nothing in the Plan or this Agreement shall modify the terms of
the Participant’s employment or other service, including, without limitation,
the Participant’s status as an “at will” employee of the Company or its
Affiliates, if applicable.  None of the Plan, the Agreement, the grant of RSUs,
nor any action taken or omitted to be taken shall be construed (i) to create or
confer on the Participant any right to be retained in the employ of or other
service to the Company or its Affiliates, (ii) to interfere with or limit in
any way the right of the Company or its Affiliates to terminate the
Participant’s employment or other service at any time and for any reason or
(iii) to give the Participant any right to be reemployed or retained by the
Company or its Affiliates following a termination of employment or other service
for any reason.
 
(b)           No Right to Future Awards.  This award of RSUs and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
RSUs or any other equity-based award at any time in the future or in respect of
any future period.
 
11.           Taxes and Withholding.  The Participant must satisfy any federal,
state, provincial, local or foreign tax withholding requirements applicable with
respect to the settlement of the RSUs. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding Common Shares that would otherwise be received by such individual
upon settlement of the RSUs.  The obligations of the Company to deliver the
Common Shares under this Agreement shall be conditioned upon the Participant’s
payment of all applicable taxes and the Company shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant.
 
 
3

--------------------------------------------------------------------------------

 
 
12.           Securities Laws.  Regardless of whether the offering and sale of
options or Common Shares under the Plan have been registered under the
Securities Act, or have been registered or qualified under the securities laws
of any state, the Company at its discretion may impose restrictions upon the
sale, pledge or other transfer of such Common Shares if, in the judgment of the
Company, such restrictions are necessary or desirable in order to achieve
compliance with the Securities Act or the securities laws of any state or any
other law or to enforce the intent of this Agreement, provided that such
restrictions upon the sale, pledge or other transfer of such Shares be no
greater than such restrictions on the sale, pledge or other transfer of Shares
owned by Star Atlantic Waste Holdings II, L.P. (“SAWH”) or any Affiliate (as
such term is defined in the Shareholders Agreement) of SAWH.
 
13.           Restrictive Legends and Stop-Transfer Orders.
 
(a)           Legends. The Participant understands and agrees that the Company
shall cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) evidencing ownership of the Common
Shares together with any other legends that may be required by state or federal
securities laws:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR, IN THE
OPINION OF COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND DRAG-ALONG RIGHTS HELD BY THE ISSUER OR ITS ASSIGNEE(S) AS SET
FORTH IN THE SHAREHOLDERS AGREEMENT TO WHICH THE ORIGINAL HOLDER OF THESE SHARES
IS A PARTY, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. SUCH TRANSFER RESTRICTIONS AND DRAG-ALONG RIGHTS ARE BINDING ON
TRANSFEREES OF THESE SHARES.


(b)           Stop-Transfer Notices. The Participant agrees that, in order to
ensure compliance with the restrictions referred to herein, the Company may
issue appropriate “stop transfer” instructions to its transfer agent, if any,
and that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(c)           Refusal to Transfer. The Company shall not be required (i) to
transfer on its books any Common Shares that have been sold or otherwise
transferred in violation of any of the provisions of this Agreement or the
Shareholders Agreement or (ii) to treat as owner of such Common Shares or to
accord the right to vote or pay dividends to any purchaser or other transferee
to whom such Common Shares shall have been so transferred.
 
 
4

--------------------------------------------------------------------------------

 
 
14.           Shareholders Agreement.  No Common Shares shall be issued pursuant
to RSUs until the Participant executes a Joinder Agreement whereby the
Participant agrees to be bound by the provisions of the Shareholders Agreement.


15.           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
Initial Public Offering (as defined in this Section 15), the Participant shall
not directly or indirectly sell, make any short sale of, loan, hypothecate,
pledge, offer, grant or sell any option or other contract for the purchase of,
purchase any option or other contract for the sale of, or otherwise dispose or
transfer, or agree to engage in any of the foregoing transactions with respect
to, any Common Shares acquired under this Agreement without the prior written
consent of the Company or its underwriters.  Such restriction (the “Market
Stand-Off”) shall be in effect for such period of time following the date of the
final prospectus for the offering as may be requested by the Company or such
underwriters. In no event, however, shall such period exceed one hundred and
eighty (180) days. In the event of the declaration of a stock dividend, a
spin-off, a stock split, an adjustment in conversion ratio, a recapitalization
or a similar transaction affecting the Company’s outstanding securities without
receipt of consideration, any new, substituted or additional securities which
are by reason of such transaction distributed with respect to any Common Shares
subject to the Market Stand-Off, or into which such Common Shares thereby become
convertible, shall immediately be subject to such Market Stand-Off.  In order to
enforce the Market Stand-Off, the Company may impose stop-transfer instructions
with respect to the Common Shares acquired under this Agreement until the end of
the applicable stand-off period.  The Company and its underwriters shall be
beneficiaries of the agreement set forth in this Section 15.  This Section 15
shall not apply to Common Shares registered in a public offering under the
Securities Act, and the Participant shall be subject to this Section 15 only if
the directors and officers of the Company are subject to similar
arrangements.  “Initial Public Offering” shall mean a firm commitment
underwritten public offering of Shares or other event the result of which is
that Shares are tradable on the New York Stock Exchange, American Stock
Exchange, NASDAQ National Market or similar public market
system.  Notwithstanding the foregoing, the restrictions of the Market Standoff
provided herein shall be no greater than the restrictions imposed upon the
Common Shares owned by SAWH or any Affiliate (as such term is defined in the
Shareholders Agreement) of SAWH.
 
16.           Miscellaneous Provisions.
 
(a)           Notices.  Any notice necessary under this Agreement shall be
addressed to the Company in care of its Secretary at the principal executive
office of the Company and to the Participant at the address appearing in the
records of the Company for the Participant or to either party at such other
address as either party hereto may hereafter designate in writing to the
other.  Notwithstanding the foregoing, the Company may deliver notices to the
Participant by means of email or other electronic means that are generally used
for employee communications.  Any such notice shall be deemed effective upon
receipt thereof by the addressee.
 
(b)           Headings.  The headings of sections and subsections are included
solely for convenience of reference and shall not affect the meaning of the
provisions of this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d)           Incorporation of Plan; Entire Agreement.  This Agreement and the
RSUs shall be subject to the Plan, the terms of which are incorporated herein by
reference, and in the event of any conflict or inconsistency between the Plan
and this Agreement, the Plan shall govern.  This Agreement and the Plan
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof.  They supersede all other agreements, representations or
understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.  The Participant acknowledges receipt of
the Plan, and represents that he is familiar with its terms and provisions.
 
(e)           Amendments.  Subject to all applicable laws, rules and
regulations, the Committee shall have the power to amend this Agreement at any
time provided that such amendment does not adversely affect, in any material
respect, the Participant’s rights under this Agreement without the Participant’s
consent.  Notwithstanding the foregoing, the Company shall have broad authority
to alter or amend this Agreement and the terms and conditions applicable to the
RSUs without the consent of the Participant to the extent it deems necessary or
desirable in its sole discretion (i) to comply with or take into account changes
in, or rescissions or interpretations of, applicable tax laws, securities laws,
employment laws, accounting rules or standards and other applicable laws, rules,
regulations, guidance, ruling, judicial decision or legal requirement, (ii) to
ensure that the RSUs are not subject to taxes, interest and penalties under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
(iii) to take into account unusual or nonrecurring events or market conditions,
or (iv) in any other manner set forth in Section 4 of the Plan.  Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 16(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual consent to alter or amend the terms of the RSUs in any
manner that is consistent with the Plan and approved by the Committee.
 
(f)           Section 409A.
 
(i)           The RSUs are intended to constitute “short-term deferrals” for
purposes of Section 409A of the Code and the regulations and guidance
promulgated thereunder (“Section 409A”).  If any provision of the Plan or this
Agreement would, in the reasonable good faith judgment of the Committee, result
or likely result in the imposition on the Participant, a beneficiary or any
other person of a penalty tax under Section 409A, the Committee may modify the
terms of the Plan or this Agreement, without the consent of the Participant,
beneficiary or such other person, in the manner that the Committee may
reasonably and in good faith determine to be necessary or advisable to avoid the
imposition of such penalty tax.  This Section 16(f) does not create an
obligation on the part of the Company to modify the Plan or this Agreement and
does not guarantee that the RSUs will not be subject to taxes, interest and
penalties under Section 409A.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           Notwithstanding anything to the contrary in the Plan or this
Agreement, to the extent that the RSUs constitute deferred compensation for
purposes of Section 409A and Participant is a “Specified Employee” (within the
meaning of the Committee’s established methodology for determining “Specified
Employees” for purposes of Section 409A), no payment or distribution of any
amounts with respect to the RSUs that are subject to Section 409A may be made
before the first business day following the six (6) month anniversary from the
Participant’s Separation from Service from the Company Group (as defined in
Section 409A) or, if earlier, the date of the Participant’s death.
 
(g)           Successor.  Except as otherwise provided herein, this Agreement
shall be binding upon and shall inure to the benefit of any successor or
successors of the Company, and to any Permitted Transferee pursuant to Section
7.
 
(h)           Choice of Law.  Except as to matters of federal law, this
Agreement and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
(i)           Clawback.  Any awards made pursuant to the Plan shall be subject
to any recoupment policy adopted by the Company or required by law as in effect
from time to time.
 
 
 
 
 
 
 
 
 
 
 
 
 
7

--------------------------------------------------------------------------------

 


 

 
ADVANCED DISPOSAL WASTE HOLDINGS CORP.
       
By:
   
Name:
   
Title:
 



 


 
 
 
The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement.
 

Participant Name (Printed):           Signature:           Date:    

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8

--------------------------------------------------------------------------------